
	

114 HR 4586 : To amend the Public Health Service Act to authorize grants to States for developing standing orders and educating health care professionals regarding the dispensing of opioid overdose reversal medication without person-specific prescriptions, and for other purposes.
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4586
		IN THE SENATE OF THE UNITED STATES
		May 16, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to authorize grants to States for developing standing orders
			 and educating health care professionals regarding the dispensing of opioid
			 overdose reversal medication without person-specific prescriptions, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as Lali’s Law. 2.Opioid overdose reversal medication access and education grant programs (a)Technical clarificationEffective as if included in the enactment of the Children’s Health Act of 2000 (Public Law 106–310), section 3405(a) of such Act (114 Stat. 1221) is amended by striking Part E of title III and inserting Part E of title III of the Public Health Service Act.
 (b)AmendmentTitle III of the Public Health Service Act is amended by inserting after part D of such title (42 U.S.C. 254b et seq.) the following new part E:
				
					EOpioid Use Disorder
						341.Opioid overdose reversal medication access and education grant programs
 (a)Grants to StatesThe Secretary may make grants to States for— (1)developing standing orders for pharmacies regarding opioid overdose reversal medication;
 (2)encouraging pharmacies to dispense opioid overdose reversal medication pursuant to a standing order;
 (3)implementing best practices for persons authorized to prescribe medication regarding— (A)prescribing opioids for the treatment of chronic pain;
 (B)co-prescribing opioid overdose reversal medication with opioids; and (C)discussing the purpose and administration of opioid overdose reversal medication with patients;
 (4)developing or adapting training materials and methods for persons authorized to prescribe or dispense medication to use in educating the public regarding—
 (A)when and how to administer opioid overdose reversal medication; and (B)steps to be taken after administering opioid overdose reversal medication; and
 (5)educating the public regarding— (A)the public health benefits of opioid overdose reversal medication; and
 (B)the availability of opioid overdose reversal medication without a person-specific prescription. (b)Certain requirementA grant may be made under this section only if the State involved has authorized standing orders regarding opioid overdose reversal medication.
 (c)Preference in making grantsIn making grants under this section, the Secretary shall give preference to States that— (1)have not issued standing orders regarding opioid overdose reversal medication;
 (2)authorize standing orders that permit community-based organizations, substance abuse programs, or other nonprofit entities to acquire, dispense, or administer opioid overdose reversal medication;
 (3)authorize standing orders that permit police, fire, or emergency medical services agencies to acquire and administer opioid overdose reversal medication;
 (4)have a higher per capita rate of opioid overdoses than other applicant States; or (5)meet any other criteria deemed appropriate by the Secretary.
								(d)Grant terms
 (1)NumberA State may not receive more than one grant under this section. (2)PeriodA grant under this section shall be for a period of 3 years.
 (3)AmountA grant under this section may not exceed $500,000. (4)LimitationA State may use not more than 20 percent of a grant under this section for educating the public pursuant to subsection (a)(5).
 (e)ApplicationsTo be eligible to receive a grant under this section, a State shall submit an application to the Secretary in such form and manner and containing such information as the Secretary may require, including detailed proposed expenditures of grant funds.
 (f)ReportingNot later than 3 months after the Secretary disburses the first grant payment to any State under this section and every 6 months thereafter for 3 years, such State shall submit a report to the Secretary that includes the following:
 (1)The name and ZIP Code of each pharmacy in the State that dispenses opioid overdose reversal medication under a standing order.
 (2)The total number of opioid overdose reversal medication doses dispensed by each such pharmacy, specifying how many were dispensed with or without a person-specific prescription.
 (3)The number of pharmacists in the State who have participated in training pursuant to subsection (a)(4).
 (g)DefinitionsIn this section: (1)Opioid overdose reversal medicationThe term opioid overdose reversal medication means any drug, including naloxone, that—
 (A)blocks opioids from attaching to, but does not itself activate, opioid receptors; or (B)inhibits the effects of opioids on opioid receptors.
 (2)Standing orderThe term standing order means a document prepared by a person authorized to prescribe medication that permits another person to acquire, dispense, or administer medication without a person-specific prescription.
								(h)Authorization of appropriations
 (1)In generalTo carry out this section, there is authorized to be appropriated $5,000,000 for the period of fiscal years 2017 through 2019.
 (2)Administrative costsNot more than 3 percent of the amounts made available to carry out this section may be used by the Secretary for administrative expenses of carrying out this section..
 3.Cut-Go ComplianceSubsection (f) of section 319D of the Public Health Service Act (42 U.S.C. 247d–4) is amended by inserting before the period at the end the following: (except such dollar amount shall be reduced by $5,000,000 for fiscal year 2017).
		
	Passed the House of Representatives May 12, 2016.Karen L. Haas,Clerk
